Citation Nr: 1741607	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether a March 1959 rating decision denying entitlement to service connection for right ankle disability contained clear and unmistakable error (CUE).  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for right ankle disability.

3.  Entitlement to service connection for right ankle disability, to include degenerative joint disease.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to February 1959, and from October 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for right ankle disability addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The correct facts, as they were known at the time of the March 1959 rating decision, were before the adjudicators, the statutory or regulatory provisions extant at the time were correctly applied, and the Veteran has not alleged any specific error by the adjudicators that is undebatable and would have manifestly changed the outcome of the claim.

2.  A March 1959 rating decision denied the claim of service connection for right ankle disability; the Veteran did not perfect an appeal with respect to this issue.  

3.  The evidence received since the March 1959 rating decision, by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for revision of the March 1959 rating decision denying service connection for right ankle disability on the basis of CUE are not met.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).

2.  The March 1959 rating decision denying service connection for right ankle disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  New and material evidence sufficient to reopen the claim of service connection for right ankle disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As a preliminary matter, the Board notes that allegations of CUE, such as in this case, do not fall under the ambit of 38 U.S.C.A. § 5103(a).  As to the matter of whether new and material evidence has been submitted to reopen the claim for service connection, the Board is granting this aspect of the claim and there can be no prejudice to the Veteran if there was any deficiencies in the duty to notify and assist.


II. Clear and Unmistakable Error

	Legal Principles

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 31.

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412, 421 (1996). 

Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

In light of the foregoing, the appellant must argue that either the correct facts were not considered by the RO or that applicable law or regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996). Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2016).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

	Factual Background

The Veteran contends that the March 1959 rating decision denying entitlement to service connection for right ankle disability should be reversed on the basis of CUE.  Essentially, the Veteran contends that it was erroneous for VA to conclude that his right ankle disability was not permanently aggravated by service.  

The governing law in effect at the time of the Veteran's March 1959 rating decision provides that an award of service connection is warranted where the evidence shows a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C. §§ 310, 331(as effective prior to August 6, 1991) [now codified at 38 U.S.C.A. §§ 1110, 1131]; 38 C.F.R. §§ 3.303, 3.304 (1959).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 353 (1959) [now codified at 38 U.S.C.A. § 1153]; 38 C.F.R. § 3.306 (1959).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.

The extant evidence at the time of the rating decision consisted of the Veteran's service treatment records (STRs), a March 1959 VA examination, and the Veteran's lay statements. 

STRs dated in December 1956, i.e., the Veteran's entrance examination, reflect that following a clinical evaluation the Veteran was noted as having "right ankle occasionally symptomatic, sequela of fracture [in] 1948."  At that time, an orthopedic consultation was provided and the ankle was found to be "essentially negative," for which the Veteran was provided an "L-2" profile.  On his report of medical history, the Veteran also indicated "Yes" for the question regarding previous foot trouble.  Records dated in early March 1957 reflect the Veteran presented for treatment of a left ankle injury as a result of a fall during basic training, in which the Veteran tripped and twisted his ankle.  He was hospitalized and diagnosed with mild left ankle strain.  It was noted that the had fractured his right ankle in 1948 and prior to hospitalization had been on sick call for evaluation of the ankle.  X-rays were not remarkable.  It was felt that he had no marked disability regarding the right ankle.  The left ankle was conservatively treated, i.e., Ace bandage and adhesive strapping, and the Veteran was able to ambulate.  Upon follow-up examination, the Veteran was found to have "no residual deformity, atrophy, limitation of motion, nerve or vessel damage."  

During hospitalization, the Veteran presented with complaints of "excessive pain in [his right] ankle, [secondary] to old fracture."  X-rays were unremarkable.  The examiner noted that although the Veteran "may have mild pain," he is "manipulating the situation" and presenting the injury as "incapacitating."  The examiner noted the Veteran has had "adequate therapy for the ankle, but persists in having a marked gait hindrance."  The examiner diagnosed the Veteran with passive-aggressive personality disorder. 

STRs dated in October 1958 reflect an "old history of fracture [to the Veteran's] right ankle . . . [for which the Veteran] now has pain and discomfort due to increased frequency of P.T."  Physical examination revealed good range of motion on both active and passive motion testing.  X-rays were performed and revealed "some spurring on joint edges [] consistent with osteoarthritis secondary to the trauma in 1948."  

The report of the March 1959 VA orthopedic examination reflects, in pertinent part, that the Veteran gave a history of a fracture of the right ankle in 1948, prior to service.  He noted that after treatment with a case, it seemed that he had no control of the ankle.  It ached, and he could not run or stand, and he had a limp.  During service, he was running for a rifle, twisted the ankle and it was painful and swollen.  He noted that he was hospitalized for one month for this.  Then, if he would stand or run, this ankle would ache and turn over easily.  He stated that the condition was the same as it was prior to service, except that he did not limp.  He reported right ankle pain, which he described as "dull aching [pain], not continuous, [and] aggravated by walking, running, and [prolonged] standing."  Physical examination revealed "normal contour of the right ankle . . . no hypertrophy, atrophy or spasticity."  Range of motion was measured as normal; although the examiner noted the Veteran complained of aching "on the extremes of any forced motion."  X-rays of the Veteran's right ankle were performed and revealed "no evidence of any recent or old fractures demonstrated in the bones . . . articular surfaces are smooth . . . [and] soft tissue structures showed no evidence of abnormality."  The examiner diagnosed the Veteran with "relaxation, chronic, collateral ligaments, [of the] right ankle."

      Analysis

The Board has considered whether the March 1959 rating decision denying entitlement to service connection for right ankle disability contained CUE and finds that it does not.  In making this finding, the Board notes that the Veteran's contentions appear, in essence, to dispute how the evidence was weighed in this case.  As discussed below, the Veteran's contentions that evidence was "missed or ignored" is not supported by the record.  

In making a determination, the March 1959 rating decision considered the evidence of record and found there was no "injury" to the right ankle in service.  Indeed, the Veteran presented with complaints of right ankle pain in service.  However, the right ankle was noted as being "occasionally symptomatic" at the time of entrance.  The sprain to the left ankle was noted; however, it was determined to be "acute and left no residuals."  The March 1959 VA orthopedic examination noted "normal contour of the right ankle . . . no hypertrophy, atrophy or spasticity."  Range of motion was measured as normal.  X-ray examination noted no evidence of any recent or old fractures, smooth articular surfaces, and normal joint spaces.  The examiner diagnosed the Veteran with "relaxation, chronic, collateral ligaments, [of the] right ankle."  After evaluating all of the evidence of record (in accordance with the governing laws at that time), VA concluded that "[t]here is no evidence of any aggravation of the pre-service right ankle condition."  

As noted above, the Board is bound by VA laws and regulations with regard to CUE motions, which place a particularly high burden on veterans.  Sympathetically, this burden has not been met in this case for the above reasons.

The Board has considered the Veteran's statements that evidence was "missed or ignored" and that his condition was "exacerbated" by service; however, based on the evidence existing at the time of the March 1959 rating decision, the Board finds that the correct facts, as they were known at that time, were before the adjudicator, and that the statutory and regulatory provisions extant at the time were correctly applied, with no outcome determinative errors made by the rater.  The inservice ankle injury, requiring hospitalization, was to the left ankle, not the right ankle.  The Veteran asserts he broke the right ankle during boot camp, but this is not shown.  By his own admission at the March 1959 VA examination, his right ankle disorder was the same as it was prior to service, except that he did not limp.  Thus, the Board finds that there was no CUE in the March 1959 rating decision and the claim of CUE must be denied.  The benefit of the doubt doctrine is not applicable in this case.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (stating it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE motion because the nature of such motion is that it involves more than a disagreement as to how the facts were weighed or evaluated). 

III. New and Material Evidence

VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

Here, the relevant evidence at the time of the March 1959 rating decision consisted of the Veteran's STRs and the March 1959 VA examination.

The relevant evidence that has been added to the record since the March 1959 rating decision consists of Veteran's STRs (from his second tour of active duty), post-service VA treatment records, including an examination conducted in January 2013, and lay statements by the Veteran and other sources.  For instance, STRs dated in June 1962 reflect the Veteran indicated an inability to perform certain motions due to "[poor] control of [his] legs" since incident in 1948.  Additionally, the January 2013 VA examination reflects a diagnosis of degenerative joint disease of the right ankle.  

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claim of service connection for right ankle disability and finds that it does.  The new evidence was not of record at the time of the prior denial.  Moreover, the evidence, at the very least, triggers VA''s duty to assist.  Accordingly, the Board finds that new and material evidence has been submitted and the petition to reopen the claim for service connection for a right ankle disability must be granted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



ORDER

A March 1959 rating decision denying entitlement to service connection for right ankle disability did not contain CUE, and to that extent, the Veteran's claim of service connection for right ankle disability, on the basis of CUE, is denied.

The petition to reopen the claim of entitlement to service connection for right ankle disability based on the submission of new and material evidence is granted.


REMAND

A review of the record reflects that further development is necessary prior to appellate consideration.  VA's duty to assist includes providing a medical examination when one is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  Also, where, as here, the VA undertakes to provide an examination or obtain an opinion when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 31 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001); Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that the Secretary must ensure that any medical opinion is "based on sufficient facts and data" (quoting Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008)).  The Board finds that the claim on appeal must be remanded to the AOJ in order to obtain an addendum opinion.

As noted above, the Veteran's entrance examination reflects the Veteran had a history of right ankle injury which is "occasionally symptomatic, sequela of fracture [in] 1948."  At that time, an orthopedic consultation was provided and the ankle was found to be "essentially negative."  Records dated in March 1957 reflect that the Veteran presented with complaints of "excessive pain in [his right] ankle, [secondary] to old fracture."  X-rays were performed and found to be unremarkable.  

STRs dated in October 1958 reflect an "old history of fracture [to the Veteran's] right ankle . . . [for which the Veteran] now has pain and discomfort due to increased frequency of P.T."  Physical examination revealed good range of motion on both active and passive motion testing.  X-rays were performed and revealed "some spurring on joint edges [] consistent with osteoarthritis secondary to the trauma in 1948."  

An X-ray of the right ankle in March 1959 disclosed "no evidence of any recent or old fractures demonstrated in the bones . . . articular surfaces are smooth . . . [and] soft tissue structures showed no evidence of abnormality."  

The report of the January 2013 VA examination reflects, in pertinent part, a diagnosis of degenerative joint disease of the Veteran's bilateral ankles (confirmed by imaging studies).  X-rays revealed "[o]steophytic spurring off of the tibia at the tibiotalar joint," i.e., ankle joint.  

Here, X-rays of the right ankle performed in March 1957 were found to be unremarkable, the October 1958 X-ray noting "some spurring on joint edges [] consistent with osteoarthritis secondary to the trauma in 1948" and x-ray examination in March 1959 disclosed "no evidence of any recent or old fractures demonstrated in the bones . . . articular surfaces are smooth . . . [and] soft tissue structures showed no evidence of abnormality."  This raises the matter of whether there was an increase in disability during service.  However, the question of whether there is an increase in disability and whether any such increase is indicative of an acceleration of the disease due to service or the natural progress of such disease is a matter suited to the realm of medical expertise.  As such, the Board finds that an addendum opinion addressing this issue is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding medical treatment records from VA treatment facilities pertaining to the right ankle.

2.  Thereafter, arrange for the examiner who conducted the January 2013 VA examination, if available, to prepare an addendum opinion as to nature and etiology of the Veteran's right ankle disability, and if deemed necessary, to conduct new examination of the Veteran.  If the January 2013 VA examiner is not available, the Veteran should be scheduled for an examination by a suitably qualified clinician.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that there was degenerative change (arthritis) of the ankle noted in service, i.e., in October 1958, given that the March 1959 X-ray disclosed no arthritis.

b. If the answer to the above is in the affirmative, was it related to the Veteran's 1948 right ankle fracture.

c. If so, the examiner should opine whether the degenerative change noted in service clearly and unmistakably constitutes the natural progress of the disease.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


